Citation Nr: 0617683	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-28 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a mental disorder to 
include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1984 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board videoconference hearing in February 
2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file reveals that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where VA has notice 
that the veteran is receiving disability benefits from SSA, 
and that records from that agency may be relevant, VA has a 
duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).  Accordingly, as the records are potentially 
relevant to the service connection claim on appeal to the 
extent that they could provide further information concerning 
the stressors the veteran may have experienced while on 
active duty, the SSA records must be obtained by the RO.  See 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran has reported many stressors which he indicates 
are the genesis of his PTSD.  These include being stabbed by 
a member of the New People's Army outside the front gate of 
Clark Air Base in the Philippines and receiving an award for 
this; participating in four car convoy to rescue Ferdinand 
Marcos and bring him to Clark Air Force Base during which he 
was fired at; witnessing a plane crash in Osan, Korea and 
having to pick up the pieces of a pilot; having a friend die 
in his arms at Edwards Air Force Base; participating in 
covert activities including being one of seven soldiers who 
would travel all over the world to stop conflicts; 
participating in special covert operations and having a hard 
time coping with all the killing he did in the military; and 
having friends die in his arms at unreported times and 
locations.  The Board notes, however, that the majority of 
these stressors have not been verified, or are contradicted 
by objective evidence of record, or are conflicting with 
other statements from the veteran or are unbelievable.  For 
example, there are no service medical records which document 
the veteran being stabbed in the Philippines or receiving any 
sort of award or decoration for such an event.  The Board 
finds it highly unlikely that the veteran would participate 
in a rescue operation for Ferdinand Marcos as there is no 
indication in the service personnel records that he received 
any sort of specialized combat training other than basic 
training.  With regard to the plane crash, the veteran 
indicated at one time that he actually picked up the pieces 
of the pilot but he testified before the undersigned in 
February 2006 that he merely witnessed the crash.  He 
reported that he had a friend die in his arms at Edwards Air 
Force Base but the objective evidence of record indicates 
that the man died after he was brought to a hospital.  The 
service personnel records demonstrate that the veteran had a 
secret clearance.  However, there is no evidence in the 
service personnel records that the veteran had training for 
or participated in any covert operations or was involved in 
any killings and he denied participating in combat as 
reflected in a March 1994 clinical record.  Furthermore, 
clinical records associated with the claims file indicate 
that the veteran reported that he had problems with memory as 
well as with hallucinations.  

A report of a February 2005 VA examination resulted in a 
determination that the veteran did not have PTSD as a result 
of his military experiences.  Significantly, the examiner 
reported that her review of the record did not support any of 
the veteran's stressors.  The Board finds, however, that 
there is some objective evidence of record which supports 
parts of one of the veteran's reported stressors.  The 
veteran received a "Buddies-in-Blue" award for his actions 
on October 29, 1984, when he came to the aid of a serviceman 
and a civilian who were involved in an automobile accident.  
The veteran's account of the accident indicates that the two 
participants were in the Air Force and that one of them died 
in his arms.  The objective evidence of record indicates that 
the serviceman died after he was taken to a hospital.  The 
Board finds that this is sufficient verification that the 
veteran participated in a stressful event while on active 
duty.  A VA examination is required to determine if the 
veteran experiences PTSD as a result of this experience.  The 
Board finds, however, that due to the problems with the 
veteran's memory and discrepancies in his accounts, only the 
objective evidence of record pertaining to this stressor 
should be used to determine if the veteran has PTSD as a 
result of this event.  

Furthermore, there is an accident report associated with the 
claims files which indicates that a RF-4C crashed on October 
13, 1986 at Osan Air Force Base, killing both the pilot and 
the weapons systems operator.  The veteran has submitted 
Travel Orders which indicate that he may have been sent on 
temporary duty to Osan two days prior to the incident.  The 
veteran's report of the accident (that the plane crashed 
immediately after taking off and hit a building) is in 
somewhat of a conflict with the official report of the 
accident (the report indicates that the plane had been flying 
for one hour and 17 minutes prior to the crash and it hit the 
corner of the western aircraft parking area).  Additionally, 
the veteran's service personnel records indicate that the 
veteran was not assigned to temporary duty anywhere at any 
time while on active duty.  It appears that the veteran has 
copies of service personnel records which have not been 
associated with the claims files including the original order 
for this reported temporary duty assignment.  The Board finds 
the veteran should submit all the service personnel records 
he has in his possession, including the original copy of the 
October 11, 1986 travel order which would verify that the 
veteran was assigned to temporary duty despite the lack of 
such annotation in the service personnel records.  If the 
records support a finding that the veteran was on temporary 
duty to Osan Air Force Base at the time of the accident in 
question, the Board finds this information should also be 
used as a verified stressor for determining if he has PTSD.  
If there is verification of the veteran's presence at the 
time of the crash, the Board finds that only the veteran's 
report of witnessing the accident should be used in the 
determination.  The Board notes that there is no objective 
evidence of record indicating that the veteran participated 
in recovery of body parts from this crash.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
view of the need to return the case to the RO for reasons set 
forth above, the Board believes it appropriate to also direct 
that appropriate action be undertaken to deal with the 
holding of the Court in Dingess/Hartman.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
which informs the veteran of the 
information or evidence needed to comply 
with the holding of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The records pertinent to the 
veteran's claim for Social Security 
disability benefits should be obtained 
and associated with the claims files as 
well as the medical records relied upon 
concerning that claim.  

3.  The veteran should be requested to 
submit originals of all the service 
personnel records in his possession as 
well as any service medical records in 
his possession.  The originals should be 
accurately copied with the copies being 
associated with the claims files and the 
originals returned to the veteran.  The 
Board is particularly interested in 
obtaining the original copy of the 
temporary duty travel orders and any 
attachments dated October 11, 1986.  

4.  Following the above, make a specific 
determination, based on the complete 
record, whether any additional stressors 
reported by the veteran (other than that 
noted in the award of the Buddies in 
Blue) have been verified.  Any additional 
development required to verify the 
reported stressors should be conducted to 
include, if required, submitting relevant 
evidence to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
at 7701 Telegraph Road, Kingman Building, 
Room 2C08 Alexandria, VA 22315-3802, for 
verification.  Any additional development 
recommended by that office should be 
accomplished. 

5.  Arrange for the veteran to be 
afforded a VA psychiatric examination.  
The claims folders must be provided to 
the examiner and review of such should be 
reflected in the completed examination 
report.  All necessary tests and studies 
should be accomplished.  Inform the VA 
examiner of the objective evidence 
included in the veteran's Buddy in Blue 
award and any other stressor(s) that are 
corroborated by the evidence of record 
and instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner should specifically confirm 
or refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  If PTSD is diagnosed, the examiner 
should clearly identify the claimed 
events that are considered stressors 
supporting the diagnosis, and the 
examiner should fully explain why such 
stressors are considered sufficient under 
the standards of the fourth edition of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  A complete 
rationale for any opinion expressed must 
be provided. 

6.  Thereafter, review the claims file 
and determine if service connection is 
warranted for a mental disorder to 
include PTSD.  If the benefit sought on 
appeal remains denied, the veteran and 
the veteran's representative should be 
provided with a supplemental statement of 
the case.  After the veteran is afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


